Greevy, J.,
— This is an appeal from the order of the Secretary of Revenue suspending the operating privileges of Clifford A. Lofgren for a period of 15 days for reasons stated as being an improper pass in violation of section 1008(6) of The Vehicle Code of May 1, 1929, P. L. 905, as amended, 75 PS §543 . . .

Discussion

. The following testimony is undisputed, that a tractor-trailer was proceeding upgrade at 15 miles per hour when petitioner in his own car, with his wife and two children as passengers and driving at a rate of between 30 and 40 miles per hour, passed it. Petitioner was followed in the pass by another passenger vehicle. A State policeman, standing by his vehicle, stepped onto the highway after the pass was completed and stopped both vehicles and arrested them for improper passing, alleging that petitioner’s view, as well as the motorist’s view in the second car, along the highway was obstructed within a distance of 500 feet ahead at the time of the passing, in violation of section 1008(6) of The Vehicle Code.
. At the point petitioner started to pass the tractor-trailer, the highway was marked with a broken white line and there was no recklessness in the manner petitioner was operating his vehicle.
Under the law we are directed to take testimony and examine into the facts of the case, and to determine whether petitioner is subject to suspension of his operator’s license.
After a careful review of the testimony we are of the opinion that the passing by petitioner of the tractor-trailer, as testified to by the State policeman and petitioner, was proper and that petitioner was not in violation of any section of The Vehicle Code of 1929, as amended.
*698We have acted in accordance with the testimony before us and in the exercise of our discretion and in the furtherance of justice we find that the license of petitioner should not be suspended . . .

Order

And now, December 21,1959, it is ordered, adjudged and decreed that the appeal of Clifford A. Lofgren from the action of the Secretary of Revenue in suspending his operating privileges is sustained, and said privileges are hereby reinstated to Clifford A. Lofgren.